ACCEPTED
                                                                                        03-14-00738-CV
                                                                                                5127176
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                    5/1/2015 5:06:46 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                               No. 03-14-00738-CV

Elness Swenson Graham             § From the 200th DistrictFILED
                                                             CourtIN
                                                    3rd COURT OF APPEALS
Architects, Inc.,                 §                     AUSTIN, TEXAS
                                  §                 5/1/2015 5:06:46 PM
      Appellants &                §                   JEFFREY D. KYLE
      Cross-Appellees,            §                         Clerk
                                  §
v.                                §
                                  §
RLJ II-C Austin Air, LP, RLJ II-C §
Austin Air Lessee, LP and RJL     §
Lodging Fund II Acquisitions,,    §
                                  §
      Appellees &                 §
      Cross-Appellants.           §
                                  § Of Travis County, Texas
   ____________________________________________________________

        Cross Appellants' Unopposed Motion for Extension of Time
                          to File Appellee’s Brief
    ____________________________________________________________

To the Honorable Justices of the Court of Appeals:

      RLJ II-C Austin Air, LP, RLJ II-C Austin Air Lessee, LP and RJL Lodging

Fund II Acquisitions, (“RLJ” collectively) are appellees and cross-appellants in the

above-referenced cause. RLJ respectfully moves pursuant to Texas Rule of

Appellate Procedure 10.5 (b) to extend by thirty days the time in which to file its

appellee’s brief. In support thereof, RLJ would respectfully show the court as

follows:




Unopposed Motion for Extension of Time to File Appellees’ Brief             Page 1
                                 I. Current Deadline

         RLJ’s appellee’s brief is currently due to be filed with this Court on or

before Monday, May 11, 2015. RLJ seeks an extension of thirty days, up to and

including Wednesday, June 10, 2015, of the time to file its appellee’s brief in this

cause.

                        II. Explanation of Need for Extension

         RLJ’s request for this extension is based on the following facts. These facts

are within the personal knowledge of the undersigned counsel. In addition to a

heavy load of more routine litigation matters, between the filing of the appellants’

brief on April 10 and the current due date of May 11 for the appellee’s brief

counsel must attend to in daily practice, for the following matters:

         1.    Lyda Swinerton Builders, Inc. v. Oklahoma Surety Company, civil

               case number 4:12-cv-1759 in The United States District Court for the

               Southern District of Texas, Houston Division and has been reviewing

               and analyzing extensive materials including voluminous fee bills for a

               supplemental expert report completed on April 21, 2015, followed by

               a deposition on April 23, 2015.

         2.    Western States Asset Management, Inc. and Pear Ridge Creek

               Apartments v. AIX Specialty Insurance Company, et al. in cause

               number DC-14-00173 in the 298th District Court, Dallas County,



Unopposed Motion for Extension of Time to File Appellees’ Brief                Page 2
           Texas, and has been reviewing and analyzing those materials in

           preparation for a report due on May 6, 2015.

     3.     Gotham Insurance Company v. Larry Anders and Summit Financial

           Alliance, LLP, in cause number DC-14-06417 in the 44th District

           Court of Dallas County, Texas and has been reviewing and analyzing

           materials in preparation for an expert deposition on May 12, 2015.

     4.    Ricardo Villareal v. State Farm Lloyds, cause number 342-266154-13

           in the 342nd District Court of Tarrant County, Texas. Counsel has

           had to continue to review extensive documents in preparation for three

           depositions to be taken of Fort Worth Fire Department personnel on

           April 29, 2015, and May 12, 2015 and preparation of an emergency

           Motion for Protective Order to be filed the week of May 4, 2015.

     5.    Cedar Creek Corp. v. Pennsylvania Lumbermens Mutual Insurance

           Company, civil case number 3:15-cv-00844 in the United States

           District Court of the Northern District of Texas, Dallas Division,

           preparing for a EUO on May 11, 2015, and conduct property

           inspections in connection with the claims.

     6.    Frank A. Smith Sales, Inc. v. Great Northern Insurance Company, et

           al., civil case number 7:14-cv-805 in the United States District Court

           for the Southern District of Texas, McAllen Division, to begin



Unopposed Motion for Extension of Time to File Appellees’ Brief           Page 3
             reviewing and analyzing documents in preparation of seven reports

             due on May 15, 2015.

      Further, during the time currently allowed for preparation of the appellees’

brief, the undersigned will be required to devote substantial attention to preparation

for oral argument in Elizabeth Quiroz v. Jorge Fabio Llamas-Soforo, M.D., et al.,

No. 08-14-00073-CV in the Court of Appeals for the Eighth District of Texas at El

Paso (“Quiroz”). Quiroz is a very complex medical malpractice case with a lengthy

record arising out of a two-week trial before the undersigned became involved in

the case. The central issue in Quiroz challenges an adverse jury verdict as contrary

to the great weight and preponderance of the evidence, which requires the

undersigned to review the record again for argument. The reporter’s record in that

case consists of more than 4,900 pages. Although the argument in Quiroz is not

scheduled until May 21, in light of the undersigned’s existing schedule, it is not

possible to postpone preparations until after May 11.

       These commitments and obligations were incurred before the undersigned’s

involvement in this appeal. These matters cannot be rescheduled or reassigned.

      The record in this case consists of more than 4,800 pages of reporter’s

record, inclusive of approximately 3,166 pages of exhibits. The appellant’s brief

challenges the legal sufficiency of the evidence along with other fact-intensive

questions. The preparation of an appropriate appellees’ brief will require the



Unopposed Motion for Extension of Time to File Appellees’ Brief               Page 4
undersigned to undertake detailed review and analysis of the record. It is now

apparent that despite the undersigned’s best efforts it will not be possible to

complete an appropriate presentation of the appellees’ arguments and authorities in

time for timely filing with this court by Monday, May 11, 2015. Further, in light of

the undersigned’s present workload, the undersigned believes that if an extension

of thirty days to file RLJ’s appellees’ brief were granted, he would be able to

complete and file the appellees’ brief in this matter on or before Wednesday, June

10, 2015.

     III. No Previous Extensions of Appellees’ Brief Have Been Requested

      RLJ has neither requested nor received any prior extensions of time to file

the appellees’ brief in this cause. It requested and received an extension of thirty

days for the filing of the cross-appellants’ brief in this matter.

                                IV. Relief Requested

      Wherefore, for the foregoing reasons, RLJ respectfully requests that the

court grant this motion and extend the time to file appellees’ brief from Monday,

May 11, 2015, by thirty days up to and including Wednesday, June 10, 2015. RLJ

further requests all other legal or equitable relief to which it may be justly entitled

under this motion.




Unopposed Motion for Extension of Time to File Appellees’ Brief                Page 5
                                        Respectfully submitted,

                                        MUNSCH HARDT KOPF & HARR PC

                                        /s/ Michael W. Huddleston
                                        Michael W. Huddleston
                                        State Bar No. 10148415
                                        3800 Ross Tower
                                        500 North Akard Street
                                        Dallas, TX 75201
                                        (214) 855-7500 Main Tel.
                                        (214) 855-7572 Direct Tel.
                                        (214) 855-7584 Main Fax
                                        mhuddleston@munsch.com

                                        ATTORNEYS FOR APPELLEES        AND
                                        CROSS-APPELLANTS




Unopposed Motion for Extension of Time to File Appellees’ Brief      Page 6
                            Certificate of Conference

      On April 30, 2015, the undersigned spoke by telephone with counsel for

appellant and cross-appellee, who advised that appellant and cross-appellee are not

opposed to this motion.

                                            /s/ Michael W. Huddleston
                                            Michael W. Huddleston


                              Certificate of Service

      I certify that I served a true and correct copy of the foregoing document

upon counsel listed below on this 1st day of May, 2015 by e-file:

Weston M. Davis
Gregory N. Ziegler
Matthew Mumm
Macdonald Devin, P.C.
1201 Elm Street
3800 Renaissance Tower
Dallas, TX 75270
                                            /s/ Michael W. Huddleston
                                            Michael W. Huddleston




Unopposed Motion for Extension of Time to File Appellees’ Brief             Page 7